


Exhibit 10.13








United Technologies Corporation
Long-Term Incentive Plan
Restricted Stock Unit Award
Schedule of Terms
(Rev. January 2016)


















This Schedule of Terms describes the material features of the recipient’s
Restricted Stock Unit Award (the “RSU Award” or the “Award”) granted under the
United Technologies Corporation Long-Term Incentive Plan as amended and restated
effective April 28, 2014 (the “LTIP”). The Award is subject to this Schedule of
Terms and the terms, definitions, and provisions of the LTIP. The LTIP
Prospectus contains detailed information about the LTIP and this Award.




--------------------------------------------------------------------------------




 
Restricted Stock Unit
A Restricted Stock Unit (an “RSU”) is equal in value to one share of Common
Stock of United Technologies Corporation (“Common Stock”). RSUs are generally
convertible into shares of Common Stock if the recipient remains employed by the
Company on the vesting date in accordance with the vesting schedule set forth on
the Award Statement (see “Vesting” below). “Company” means United Technologies
Corporation (the “Corporation”), and its subsidiaries, divisions and affiliates.
Acknowledgement and Acceptance of Award
The number of RSUs awarded is set forth in the Award Statement. The recipient
must affirmatively acknowledge and accept the terms and conditions of the RSU
Award or the Award will be forfeited.
Recipients must acknowledge and accept the terms and conditions of this RSU
Award electronically via the UBS One Source website at
www.ubs.com/onesource/UTX. Recipients have 150 days from the date of grant to
acknowledge and to accept the Award.
Recipients based in certain countries must acknowledge and accept the terms and
conditions of this RSU Award by signing and returning the designated portion of
the Award Statement to the Stock Plan Administrator within 150 days from the
date of grant. These countries include Russia, Turkey, Hungary, Slovenia, and
Ukraine.
Vesting
RSUs vest after a certain period of time as outlined in the Award Statement.
RSUs will be forfeited in the event of termination from employment prior to
vesting except in the case of retirement, disability, or death (see “Termination
of Employment” below).
In the event of certain types of misconduct, Awards may be forfeited, including
vested Awards and gains realized from prior Awards. See “Forfeiture of Award” on
page 3.
No shareowner rights
An RSU is the right to receive a share of Common Stock in the future, subject to
continued employment. The holder of an RSU has no voting, dividend or other
rights accorded to owners of Common Stock.
Payment/Conversion of RSUs
RSUs will generally be converted into shares of Common Stock, effective as of
the vesting date. The converted shares will be unrestricted and freely
transferable. RSUs may be paid in cash where local law restricts the
distribution of Common Stock.
Termination of Employment
If the recipient terminates employment for any reason other than death,
Disability, or Retirement (including “Rule of 65,” detailed below), unvested
RSUs will be cancelled as of the termination date.
Retirement. The recipient is eligible for Retirement under this Award if the
recipient terminates by reason of Normal Retirement or Early Retirement as
provided below:
(i)
“Normal Retirement” means termination on or after age 65;

(ii)
“Early Retirement” means termination on or after:

(a)
Age 55 with 10 or more years of continuous service as of the date of
termination; or

(b)
Age 50, but before age 55, and the sum of age and continuous service adds up to
65 or more (“Rule of 65”).



Upon Retirement, unvested RSUs that have been held for at least one year prior
to the termination date will vest as of the termination date and be converted to
shares of Common Stock.
In all cases, RSUs held for less than one year as of the termination date will
be cancelled without value.
Service used to determine eligibility for Retirement or the Rule of 65 will be
based on “Continuous Service” as defined in the




--------------------------------------------------------------------------------




UTC Employee Retirement Plan.
Disability. If employment terminates by reason of Disability, unvested RSUs will
not be forfeited. As long as recipient remains disabled under the Company’s
long-term disability plan applicable to the recipient, RSUs not yet vested will
remain eligible to vest per the terms of the Award.
Death. If the recipient dies while an active employee of the Company, RSUs will
vest and be converted to shares of Common Stock effective as of the date of
death. The shares will be delivered to the estate of the recipient as soon as
administratively practicable.
Rehire. If the recipient terminates employment and is then rehired by the
Company before the end of the 90-day period immediately following the date of
termination, unvested RSUs that were cancelled because of the termination of
employment will be reinstated. If the recipient is rehired by the Company after
the 90-day period immediately following the date of termination, the recipient
will be treated as a new employee and cancelled RSUs will not be reinstated.
Forfeiture of Award
RSUs shall be forfeited and the recipient will be obligated to repay the value
realized from the conversion of RSUs into shares of unrestricted Common Stock
under the following circumstances:
(i)
Termination of Employment for Cause;

(ii)
A restatement of financial results attributable to the recipient’s actions,
whether intentional or negligent;

(iii)
If within three years following any Termination of Employment, the Committee on
Compensation and Executive Development of the Corporation’s Board of Directors
(the “Committee”) or the Company determines that the recipient engaged in
conduct that would have constituted the basis for a Termination of Employment
for Cause;

(iv)
If at any time during the twenty-four month period immediately following any
Termination of Employment, the recipient:



(A)
Solicits for employment or otherwise attempts to retain the professional
services of any individual then employed or engaged by the Company (other than a
person performing secretarial or similar services) or who was so employed or
engaged during the three month period preceding such solicitation; or

(B)
Disparages the Company, its executives, directors or products; directly or
indirectly, in any capacity or manner, makes any statement of any kind (or
cause, further, assist, solicit, encourage, support or participate in the
foregoing), whether verbal, in writing, electronically transferred or otherwise,
or discloses any items of information which, in either case are or may
reasonably be construed to be derogatory, critical or adverse to the interests
of the Company; or



(v)
If at any time during the twelve-month period following any Termination of
Employment, the recipient becomes employed by, consults for, or otherwise
renders services to any business entity or person (i) engaged in activities that
compete with the Corporation or the business unit that employed the recipient,
or (ii) that is a material customer of or a material supplier to the Corporation
or the business unit that employed the recipient, unless the recipient has first
obtained the consent of the Executive Vice President & CHRO. A recipient shall
be deemed to have been employed by each business unit that employed the
recipient within the two-year period immediately prior to the date of the
Termination of Employment. The recipient agrees that the terms of this paragraph
are reasonable. However, if any portion of this paragraph is held by competent
authority to be unenforceable, this paragraph shall be deemed amended to limit
its scope to the broadest scope that such authority determines is enforceable,
and as so amended shall continue in effect. The Recipient acknowledges that this
Award shall constitute compensation in satisfaction of this covenant.



Adjustments
If the Corporation effects a subdivision or consolidation of shares of Common
Stock or other capital adjust-ment, the number of RSUs (and the number of shares
of Common Stock that will be issued upon conversion) shall be adjusted in the
same manner and to the same extent as all other shares of Common Stock of the
Corporation. In the event of material changes in the capital structure of the
Corporation resulting from: the payment of a special dividend (other than
regular quarterly dividends) or other distributions to shareowners without
receiving consideration therefore; the spin-off of a subsidiary; the sale of a
substantial portion of the Corporation’s assets; in the event of a merger or
consolidation in which the Corporation is not the surviving entity; or other
extraordinary non-recurring events affecting the Corporation’s capital structure
and the value of Common Stock, equitable adjustments shall be made in the terms
of outstanding Awards, including the number of RSUs and underlying shares of
Common Stock as the Committee determines are necessary or appropriate to prevent
an increase or decrease in the




--------------------------------------------------------------------------------




value of RSUs relative to Common Stock or the dilution or enlargement of the
rights of recipients.
Change-in-Control
In the event of a Change-in-Control or restructuring of the Company, the
Committee may (in its sole discretion) take certain actions with respect to
out-standing Awards to assure fair and equitable treatment of LTIP Award
recipients. Such actions may include the acceleration of the vesting date;
offering to purchase an outstanding Award from the holder for its equivalent
cash value (as determined by the Committee); or providing for other adjustments
or modifications to outstanding Awards as the Committee may deem appropriate.
Awards Not to Affect or Be Affected by Certain Transactions
RSU Awards shall not in any way affect the right or power of the Corporation or
its shareowners to effect: (a) Any or all adjustments, recapitalizations,
reorganizations or other changes in the Corporation’s capital structure or its
business; (b) Any merger or consolidation of the Corporation; (c) Any issue of
bonds, debentures, shares of stock preferred to, or otherwise affecting the
Common Stock of the Corporation or the rights of the holders of such Common
Stock; (d) The dissolution or liquidation of the Corporation; (e) Any sale or
transfer of all or any part of its assets or business; or (f) Any other
corporate act or proceeding.
Taxes / Withholding
Recipient is responsible for all income taxes, social insurance, payroll tax,
payment on account or other tax-related items attributable to any Award
(“Tax-Related Items”). The closing price of Common Stock on the New York Stock
Exchange on the vesting date will be used to calculate income realized from the
vesting of RSUs. The Company shall take such steps as are appropriate to satisfy
the obligations with regard to Tax-Related Items. The Company shall have the
right to deduct directly from any payment or delivery of shares due to recipient
or from recipient’s regular compensation to effect compliance with all
Tax-Related Items including withholding and reporting with respect to the
vesting of any RSU. Acceptance of an Award constitutes affirmative consent by
recipient to such withholding. Recipient acknowledges that the ultimate
liability for all Tax-Related Items is and remains recipient’s responsibility
and may exceed the amount actually withheld by the Company. Further, if
recipient has become subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable event, recipient acknowledges
that the Company may be required to withhold or account for Tax-Related Items in
more than one jurisdiction. In those countries where there is no withholding on
account of such Tax-Related Items, recipients must pay the appropriate taxes as
required by any country where they are subject to tax. In those instances where
Company is required to calculate and remit withholding on Tax-Related Items
after shares have already been delivered, recipient shall pay the Company any
amount of Tax-Related Items that Company is required to account for. The Company
may refuse to distribute an Award if Recipient fails to comply with his or her
obligations in connection with Tax-Related Items.
Vesting / Taxes Due
If recipient is subject to tax in the U.S., the value of the Award as of the
Vesting Date will be subject to FICA withholding in that same calendar year. If
recipient is responsible for a Tax-Related Item in a country outside the U.S.
(“Foreign Country”) and if pursuant to the rules regarding such Tax-Related Item
in such Foreign Country, recipient will be liable for such Tax-Related Item
prior to the date that recipient is issued shares pursuant to this Award, the
Committee, in its discretion, may accelerate vesting and settlement of a portion
of the Award to the extent necessary to pay the foreign Tax-Related Items due
(and any applicable U.S. income taxes due as a result of the acceleration of
vesting and settlement) but only if such acceleration does not result in
taxation under Section 409A (as permitted under Treasury Regulation Section
1.409A-3(j)(4)(xi)).
Nonassignability
Unless otherwise prescribed by the Committee, no assignment or transfer of any
right or interest of a recipient in any RSU, whether voluntary or involuntary,
by operation of law or otherwise, shall be permitted except by will or the laws
of descent and distribution. Any attempt to assign such rights or interest shall
be void and without force or effect.
Nature of Payments
All Awards made pursuant to the LTIP are in consideration of services performed
for the Company. Any gains realized pursuant to such Awards constitute a special
incentive payment to the recipient and shall not be taken into account as
compensation for purposes of any of the employee benefit plans of the Company.
Awards are made at the discretion of the Committee. Receipt of a current Award
does not guarantee receipt of a future Award.




--------------------------------------------------------------------------------






Right of Discharge Reserved
Nothing in the LTIP or in any RSU Award shall confer upon any recipient the
right to continued employment or service for any period of time, or affect any
right that the Company may have to terminate the employment or service of such
recipient at any time for any reason.
Administration
Awards granted pursuant to the LTIP shall be interpreted and administered by the
Committee. The Committee shall establish such procedures, as it deems necessary
and appropriate to administer Awards in a manner that is consistent with the
terms of the LTIP. The Committee’s decision on any matter related to an Award
shall be binding and conclusive. Under the LTIP, subject to certain limitations,
the Committee has delegated to the Chief Executive Officer the authority to
grant Awards, and has further delegated the authority to administer and
interpret Awards to the Executive Vice President & CHRO, and to such
subordinates as he or she may further delegate. Awards to employees of the
Company who are either reporting persons under Section 16 of the Securities
Exchange Act of 1934 (“Insiders”) or members of the Company’s Executive
Leadership Group will be granted, administered, and interpreted exclusively by
the Committee.
Data Privacy
The Corporation maintains electronic records for the purpose of administering
the LTIP and individual Awards. In the normal course of plan administration,
electronic data may be transferred to different sites within the Company and to
outside service providers. Acceptance of an Award constitutes consent by the
recipient to the collection, use, processing, transmission, and holding of
personal data, in electronic or other form, as required for the implementation,
administration, and management of this Award and the LTIP by the Company or its
third party administrators within or outside the country in which the recipient
resides or works. All such collection, use, processing, transmission and holding
of data will comply with applicable privacy protection requirements.
Government Contract Compliance
The Company’s Policy on “Business Ethics and Conduct in Contracting with the
United States Government” calls for compliance with the letter and spirit of
government contracting laws and regulations. In the event of a violation of
government contracting laws or regulations, the Committee reserves the right to
revoke any outstanding Award.
Interpretations
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the LTIP. This Schedule of Terms and
each Award Statement are subject in all respects to the terms of the LTIP. In
the event that any provision of this Schedule of Terms or any Award Statement is
inconsistent with the terms of the LTIP, the terms of the LTIP shall govern. Any
question concerning administration or interpretation arising under the Schedule
of Terms or any Award Statement shall be determined by the Committee or its
delegate, and such determination shall be final and conclusive upon all parties
in interest. If this Schedule of Terms or any other document related to this
Award is translated into a language other than English and a conflict arises
between the English and translated version, the English version will control.
Governing Law
The LTIP, this Schedule of Terms and the Award Statement shall be governed by
and construed in accordance with the laws of the State of Delaware.
Additional Information
Questions concerning the Plan or Awards and requests for Plan documents shall be
directed to:




--------------------------------------------------------------------------------




Stock Plan Administrator
stockoptionplans@utc.com


OR


United Technologies Corporation
Attn: Stock Plan Administrator
4 Farm Springs Road
Farmington, CT 06032


The Corporation and / or its approved Stock Plan Administrator will send any
Award-related communications to the recipient’s email address or physical
address on record. It is the responsibility of the recipient to ensure that both
the e-mail and physical address on record are up-to-date and accurate at all
times to ensure delivery of Award-related communications.




